United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 9, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41668
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHEILA MITCHELL SIVERAND,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:04-CR-282-ALL
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Sheila Mitchell Siverand appeals her 21 U.S.C. § 856(a)(2)

jury conviction for maintaining a property for the purpose of

unlawfully distributing and using crack cocaine.   She makes the

following arguments:   (1) her conduct did not constitute a

violation of 21 U.S.C. § 856(a)(2), as amended in 2003; (2) the

evidence was insufficient to support her conviction; (3) the

Government withheld evidence in violation of Brady v. Maryland,




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41668
                                  -2-

373 U.S. 83 (1963); and (4) the district court engaged in

judicial misconduct.    We affirm.

     Siverand’s contention that, as amended, 21 U.S.C.

§ 856(a)(2) was intended to apply only to club owners, rave

promoters, or persons who profit from the sale and use of drugs

is not supported by either the plain language of the statute or

the legislative history.     See 21 U.S.C. § 856(a)(2)(2005); H.R.

CONF. REP. No. 108-66, at 68 (2003); United States v. Orellana,

405 F.3d 360, 366 (5th Cir. 2005).     We therefore reject her

contention that the charged conduct did not fall within the ambit

of the statute.

     We further hold that evidence of Siverand’s collection of

“yard fees” from the dealers who sold crack from her yard

supported a finding that she “intentionally . . . made available

for use, . . . [a] place for the purpose of unlawfully . . .

distributing or using a controlled substance,” and we therefore

reject her sufficiency-of-the-evidence argument.     See 21 U.S.C.

§ 856(a)(2); United States v. Chen, 913 F.2d 183, 190 (5th Cir.

1990).   We also reject Siverand’s Brady claim; the Government’s

at-trial disclosure of Leroy Washington’s recantation did not

violate Brady.     See United States v. Walters, 351 F.3d 159, 168

(5th Cir. 2003).

     Siverand’s contention that the district court’s supplemental

jury instructions, to which she did not object, were inconsistent

with its written charge and, therefore, confused the issue of
                          No. 04-41668
                               -3-

intent is not borne out by our reading of the record.   She has

therefore not demonstrated error, plain or otherwise.   See United

States v. Partida, 385 F.3d 546, 559 (5th Cir. 2004).   Finally,

the complained-of remark made by the district court was not so

prejudicial that it denied Siverand a fair trial.   See United

States v. Bermea, 30 F.3d 1539, 1569 (5th Cir. 1994).

     AFFIRMED.